                                        Tirelli Law Group, LLC
                                                        Westchester Financial Center
                                                         50 MAIN STREET, STE. 1265
                                                       WHITE PLAINS, NEW YORK 10606
                                                           PHONE (914)732-3222
Linda M. Tirelli*
Victoria Lehning**
Irina Lust ***
Todd Cushner ***
Alfred Hatem***
*Admitted CT, USDCCT, SDNY, EDNY and SCOTUS
**Senior Associate Admitted NY, USDC SDNY, EDNY, NDNY and SCOTUS
*** Of Counsel

                                                                                                 September 20, 2021

To all parties on the attached service list:

                        Re: Order to Show Cause
                        Justo Reyes Case No. 16-22556 (SHL)
                        Karen Jackson Case No. 16-23514 (SHL)
                        Janet Berger Case No. 17-22921 (SHL)
                        Anastasia Cretekos Case No. 18-22239 (SHL)
                        Frank Occhipinti Case No. 18-22690 (SHL)
                        Richard Graham Watson Case No. 18-22923 (SHL)
                        Douglas Kramer Case No. 18-22940 (SHL)
                        Charmaine J. Brown Case No. 18-23036 (SHL)
                        Janice K. Desmond Case No. 18-23750 (SHL)
                        Suzanne M. Faupel Case No. 19-22007 (SHL)
                        Christopher Rocco Gizzo Case No. 19-22051 (SHL)
                        John Kolkowski Case No. 19-22172 (SHL)
                        Catherine R. Pelle Case No. 19-22229 (SHL)
                        David Daniel Akerib Case No. 19-22276 (SHL)
                        Sarah Frankel Case No. 19-22281 (SHL)
                        Malka Farkas Case No. 19-22520 (SHL)
                        Blossom Joyce Consingh Case No. 19-23034 (SHL)

Dear Sir or Madam:

       This office filed a Response to the Order to Show Cause on the docket in the case of In re
Justo Reyes, Case No. 16-11556 at ECF Dkt. No. 139. A complete copy of the 600 page
response is available on PACER by following this link:

https://ecf.nysb.uscourts.gov/doc1/126021801459

            Please feel free to contact this office should you have any questions.

                                                                         Cordially,

                                                                         /s/ Victoria Reilly Lehning
                                                                         Victoria Reilly Lehning, Esq.
